     Case 2:19-cv-01962-TLN-CKD Document 26 Filed 09/11/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    BRIAN KEITH DENT,                                  No. 2:19-cv-01962-TLN-CKD
12                        Plaintiff,
13            v.                                         ORDER
14    LENOIOR PIERETTE, et al.,
15                        Defendants.
16

17           Plaintiff is a state prisoner proceeding pro se and in forma pauperis in this federal civil

18   rights action filed pursuant to 42 U.S.C. § 1983. This action is proceeding on plaintiff’s

19   complaint against defendants Barber and Adams, who are both medical doctors, on claims of

20   Eighth Amendment medical indifference and negligence. ECF No. 5 (screening order).

21   Currently pending before the court is plaintiff’s motion to modify defendants’ subpoena to the

22   Records Custodian of the California Health Care Facility to inspect and copy plaintiff’s medical

23   records from January 1, 2016 to the present. ECF No. 23. Defendants have not filed an

24   opposition to the motion.

25      I.         Allegations in the Complaint

26           Plaintiff alleges that defendants Dr. Adams and Dr. Barber were deliberately indifferent to

27   his serious medical needs in violation of the Eighth Amendment when treating him for a serious

28   blood disease and dermatological conditions diagnosed in July 2017 as well as a shoulder injury
                                                         1
     Case 2:19-cv-01962-TLN-CKD Document 26 Filed 09/11/20 Page 2 of 3

 1   and chronic pain in 2019.

 2      II.       Motion to Modify Subpoena

 3             On August 2, 2020, plaintiff filed a motion to modify the defendants’ subpoena to inspect

 4   and copy his medical record maintained by the California Health Care Facility (“CHCF”) from

 5   January 1, 2016 to the present. ECF No. 23. In support of his motion, plaintiff cites Rule

 6   45(c)(3)(A) of the Federal Rules of Civil Procedure, but he does not specify any particular ground

 7   for objecting to the subpoena. Plaintiff only indicates that he objects to the time period of the

 8   records requested (from January 1, 2016 to October 10, 2017). ECF No. 23 at 2. Plaintiff seeks

 9   to modify the subpoena to cover only the time period from October 11, 2017 to the present. Id.

10      III.      Analysis

11             The court must quash or modify a subpoena that requires the disclosure of privileged or

12   other protected matter, or subjects a person to undue burden. Fed. R. Civ. P. 45(c)(3) (A). Here,

13   plaintiff is seeking to modify a subpoena issued to the CDCR, which is not a party to this civil

14   action. “Ordinarily a party has no standing to seek to quash a subpoena issued to someone who is

15   not a party to the action, unless the objecting party claims some personal right or privilege with

16   regard to the documents sought.” 9A Charles Alan Wright & Arthur R. Miller, Federal Practice

17   and Procedure, § 2459 (3d ed. 2008) (footnote omitted); see also Langford v. Chrysler Motors

18   Corp., 513 F.2d 1121, 1126 (2d Cir. 1975) (“In the absence of a claim of privilege a party usually

19   does not have standing to object to a subpoena directed to a non-party witness.”); United States v.

20   Tomison, 969 F.Supp. 587, 596 (E.D. Cal. 1997) (“A party only has standing to move to quash
21   the subpoena issued to another when the subpoena infringes upon the movant's legitimate

22   interests.”). While plaintiff’s right to privacy in his medical and mental health information gives

23   him standing to challenge the subpoena, plaintiff does not identify any legal basis for modifying

24   defendants’ subpoena to only those records from October 11, 2017 to the present. See Jacobs v.

25   Connecticut Community Technical Colleges, 258 F.R.D. 192, 195 (D. Conn. 2009) (stating that

26   “the plaintiff clearly has a personal privacy right and privilege with respect to the information
27   contained in his psychiatric and mental health records. Hence, the plaintiff's interest in keeping

28   this information gives him standing under Rule 45(c)(3)(A) to challenge the subpoena.”). Since
                                                        2
     Case 2:19-cv-01962-TLN-CKD Document 26 Filed 09/11/20 Page 3 of 3

 1   plaintiff’s medical condition, which is the subject of the complaint, was diagnosed in July 2017,

 2   there is no discernable basis to limit the subpoena to just the time period from October 11, 2017

 3   to the present. Accordingly, there is no legal basis for the court to modify the subpoena issued by

 4   defendants.

 5          For all these reasons, IT IS HEREBY ORDERED that plaintiff’s motion to modify the

 6   subpoena (ECF No. 23) is denied.

 7   Dated: September 10, 2020
                                                     _____________________________________
 8
                                                     CAROLYN K. DELANEY
 9                                                   UNITED STATES MAGISTRATE JUDGE

10

11

12

13

14

15   12/dent1962.modifysubpoena.docx

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       3
